Citation Nr: 1511200	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-05 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an eye disability, to include as due to chemical exposure.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disability, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's claims file.

The reopened issues of entitlement to service connection for a psychiatric disability and an eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A November 2008 rating decision denied the Veteran's claim of entitlement to service connection for an eye disability.  The Veteran did not perfect an appeal of the November 2008 rating decision.

2. Evidence received since the November 2008 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. A November 2008 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not perfect an appeal of the November 2008 rating decision.

4. Additional evidence received since the November 2008 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for bilateral hearing loss, and does not raise a reasonable possibility of substantiating the claim.

5. A November 2008 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran did not perfect an appeal of the November 2008 rating decision.

6. Additional evidence received since the November 2008 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim of service connection for tinnitus, and does not raise a reasonable possibility of substantiating the claim.

7. A November 2008 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The Veteran did not perfect an appeal of the November 2008 rating decision.


8. Evidence received since the November 2008 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

9. A November 2008 rating decision denied the Veteran's claim of entitlement to service connection for a skin disability.  The Veteran did not perfect an appeal of the November 2008 rating decision.

10. Evidence received since the November 2008 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

11. The Veteran's current skin disability did not have its clinical onset in service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1. The November 2008 rating decision which denied service connection for an eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

2. The evidence received subsequent to the November 2008 rating decision, with respect to an eye disability, is new and material, and the previously denied claim for service connection for an eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The November 2008 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

4. The evidence received subsequent to the November 2008 rating decision, with respect to bilateral hearing loss, is not new and material, and the previously denied claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. The November 2008 rating decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

6. The evidence received subsequent to the November 2008 rating decision, with respect to tinnitus, is not new and material, and the previously denied claim for service connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7. The November 2008 rating decision which denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

8. The evidence received subsequent to the November 2008 rating decision, with respect to an acquired psychiatric disorder, is new and material, and the previously denied claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

9. The November 2008 rating decision which denied service connection for a skin disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

10. The evidence received subsequent to the November 2008 rating decision, with respect to a skin disability, is new and material, and the previously denied claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

11. The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A November 2010 notice letter advised the Veteran of the evidence necessary to reopen a previously denied service connection claim.  While that noticed did not specify the elements for service connection, such was provided to the Veteran in a January 2013 Statement of the Case and the Veteran was afforded the opportunity to submit evidence thereafter. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

As will be discussed in greater detail below, the claims for service connection for tinnitus and bilateral hearing loss are not being reopened.  In those instances, the Board is not required to establish the adequacy of any VA examinations undertaken during the development of the initial claim of service connection where a claim remains unopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  

Regarding the claim for service connection for a skin disability, an examination was provided in December 2012.  That examination is adequate as it involved a review of the Veteran's pertinent medical history, including the claims folder, in addition to an examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner also opined as to the etiology of the Veteran's current disability and provided a thorough rationale to support his opinion.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).


Analysis

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014). 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Eye Disability

The RO denied entitlement to service connection for an eye disability in a November 2008 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated November 12, 2008.  The Veteran perfected no appeal of the RO's November 2008 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied the Veteran's claim of service connection for an eye disability because there was no evidence that the Veteran suffered from any diagnosed eye disability.

At the time of the November 2008 rating decision, service treatment records and VA treatment records dated September 2007 through January 2008 were of record.

The Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for an eye disability.  The Board's focus is directed to a December 2012 VA examination report.  That report notes a diagnosis of corneal arcus.  

The RO, in part, denied service connection because there was no evidence that the Veteran had a current eye disability.  The December 2012 VA examination report, which was generated subsequent to the November 2008 rating decision, includes a diagnosis of corneal arcus.  This new evidence is material as it suggests the presence of a diagnosed disability.  As such, the matter is reopened.

B. Bilateral hearing loss

The RO denied entitlement to service connection for bilateral hearing loss in a November 2008 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated November 12, 2008.  The Veteran perfected no appeal of the RO's November 2008 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied the Veteran's claim of service connection for bilateral hearing loss because there was no evidence that the Veteran suffered from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385. 

At the time of the November 2008 rating decision, service treatment records and VA treatment records dated September 2007 through January 2008, and the report of an October 2008 VA examination were of record.  The October 2008 VA examination report showed that the Veteran did not suffer from hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

Since the November 2008 rating decision, service personnel records, VA treatment records, and the transcript of the July 2014 Board hearing have been associated with the Veteran's claims file.

Turning to the evidence of record, there remains no evidence that the Veteran suffers from bilateral hearing loss for VA purposes.  Newly associated treatment records do not show any treatment for hearing loss, nor are any complaints of hearing loss noted within those records.  The Veteran also did not testify that his hearing has worsened since the October 2008 VA examination or that he currently suffers from hearing loss for VA purposes.  See Hearing Transcript.  Instead, the Veteran only testified concerning his duties during service.  See Hearing Transcript at 6-8.

There has been no new and material evidence submitted sufficient to reopen the Veteran's claim for service connection for hearing loss.  There is no evidence that the Veteran currently suffers from hearing loss for VA purposes.  He has not stated that his hearing worsened since his claim was denied in November 2008.  Rather the only new, germane evidence submitted is the Veteran's testimony regarding his experiences in service.  See Hearing Transcript at 6-8.  However, even that evidence is not new as the Veteran has already described his exposure to noise in service.  See October 2008 VA Examination Report.  Thus, no new and material evidence has been submitted with respect to this claim and it remains unopened.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C. Tinnitus

The RO denied entitlement to service connection for tinnitus in a November 2008 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated November 12, 2008.  The Veteran perfected no appeal of the RO's November 2008 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied the Veteran's claim of service connection for tinnitus because there was no evidence that tinnitus was related to service.

At the time of the November 2008 rating decision, service treatment records and VA treatment records dated September 2007 through January 2008, and the report of an October 2008 VA examination were of record.  The October 2008 VA examination report included an opinion that it was less likely than not that tinnitus was related to service.

Since the November 2008 rating decision, service personnel records, VA treatment records, and the transcript of the July 2014 Board hearing have been associated with the Veteran's claims file.

Turning to the evidence of record, there is no new evidence of record that relates the Veteran's tinnitus to service.  Newly associated treatment records do not show any treatment for tinnitus, nor are any complaints of tinnitus noted within those records.  The Veteran also did not testify that he has been told that his tinnitus is related to service.  See Hearing Transcript.  Instead, the Veteran only testified concerning his duties during service.  See Hearing Transcript at 6-8.

There has been no new and material evidence submitted sufficient to reopen the Veteran's claim for service connection for hearing loss.  There is no evidence that tinnitus is related to service.  Rather the only new, germane evidence submitted is the Veteran's testimony regarding his experiences in service.  See Hearing Transcript at 6-8.  However, even that evidence is not new as the Veteran has already described his exposure to noise in service.  See October 2008 VA Examination Report.  Thus, no new and material evidence has been submitted with respect to this claim and it remains unopened.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, 5 Vet. App. at 467.

D. Psychiatric Disorder

The RO denied entitlement to service connection for an acquired psychiatric disorder in a November 2008 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated November 12, 2008.  The Veteran perfected no appeal of the RO's November 2008 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied the Veteran's claim of service connection for a psychiatric disorder because there was no evidence that any psychiatric disorder was associated with his period of service.

At the time of the November 2008 rating decision, service treatment records and VA treatment records dated September 2007 through January 2008 were of record.

The Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Board's focus is directed towards the Veteran's testimony at his July 2014 Board hearing.  There, the Veteran testified that Dr. M. told the Veteran that his generalized anxiety disorder was related to service.  See Hearing Transcript at 7-8.  The credibility of this statement is presumed for the purpose of determining whether to reopen the Veteran's claim.  Justus, 3 Vet. App. at 513.

The RO, in part, denied service connection because there was no evidence that any psychiatric disorder was associated with service.  The Veteran's testimony, which was provided subsequent to the November 2008 rating decision, made clear that he has been told by a mental health professional that his generalized anxiety disorder is related to service.  This new evidence is material as it bears upon an unsubstantiated element necessary for service connection-nexus.  As such, the matter is reopened.

E. Skin Disability

The RO denied entitlement to service connection for a skin disability in a November 2008 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated November 12, 2008.  The Veteran perfected no appeal of the RO's November 2008 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied the Veteran's claim of service connection for a skin disability because there was no evidence that the Veteran suffered from any diagnosed skin disability.

At the time of the November 2008 rating decision, service treatment records and VA treatment records dated September 2007 through January 2008 were of record.

The Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a skin disability.  The Board's focus is directed to a December 2012 VA examination report.  That report notes a diagnosis of dermatitis or eczema.  

The RO, in part, denied service connection because there was no evidence that the Veteran suffered from a diagnosed skin disability.  The December 2012 VA examination report, which was generated subsequent to the November 2008 rating decision, notes a diagnosed skin disability.  This new evidence is material as it bears upon an unsubstantiated element necessary for service connection-a diagnosed disability.  As such, the matter is reopened.


II. Service Connection

As the Board has determined that new and material evidence as to the issue of service connection for a skin disability has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits. The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims his current skin disability is the result of his exposure to various chemicals and solvents in service.  He asserts that he has experienced skin problems since service.  See Hearing Transcript at 5.

The Veteran has been diagnosed with dermatitis.  See December 2012 VA Examination Report.

The Veteran testified that he experienced soreness, redness and dryness of the skin during service.  See Hearing Transcript at 4-5.  Nonetheless, upon separation, the Veteran stated that he was in excellent health and never had any skin diseases ever.  See April 1985 Separation Examination Report of Medical History.  A May 1985 Report of Medical Examination noted acne. 

A December 2011 VA treatment record (Virtual VA) notes that the Veteran's hand dermatitis is likely caused by either mechanical trauma (work) or possible exposure to chemical solvents.  This opinion is of scant probative value as the treating physician only stated that dermatitis may be related to exposure to chemical solvents.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

The Veteran was afforded a VA examination in December 2012.  There, the examiner explained that it was less likely than not that the Veteran's current skin disability is related to service.  As rationale, the examiner pointed to the April 1985 separation report, where the Veteran denied any skin diseases.  The examiner noted that while the Veteran stated that he had acne on a May 1985 Report of Medical Examination, he did not note any dermatitis problems.  The examiner explained that the Veteran did not seek any treatment in the 22 years between service and his first complaint of skin problems in 2007.  The examiner also explained that because the skin requires constant contact with solvents to cause redness and dryness, it is unlikely that the Veteran's current disability is related to his exposure to jet fuels decades ago.  Instead, the examiner linked his dermatitis to solvents and chemicals to his exposure at jobs he recently held.  Indeed, the examiner explained now that the Veteran is unemployed, his hands are mostly clear of any rash.   The December 2012 opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that exposure to chemicals may result in skin disability is commonly known and, therefore, the Veteran's testimony that his dermatitis is related to his in-service chemical exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The preponderance of the evidence is against the Veteran's claim.  The competent and probative evidence shows that the Veteran's skin disability is not related to exposure to chemicals in service.  The December 2012 VA examiner explained that dermatitis requires constant exposure to chemicals.  The Veteran was purportedly last exposed to chemicals several decades ago, yet he experiences dermatitis today.  The examiner explained that the Veteran's dermatitis has cleared up as he has ceased working, which strongly indicates that his dermatitis is related to his use of chemicals and solvents at his last job, not his exposure to chemicals in service several decades ago.  As discussed above, this opinion is highly probative.  While the Veteran has alleged that he has experienced a skin disability since service, he denied pertinent skin problems when separated from service and none were noted by the medical examiner at the time.  His testimony in this respect is competent but not reliable; it seems likely that if skin problems persisted since chemical exposure in service, the Veteran would not have denied skin problems when examined at service discharge.  The VA examiner's opinion outweighs the Veteran's report of continuous skin problems since service as the examiner provided a thorough, detailed explanation as to why it is unlikely that the Veteran's skin disability is related to service.  Simply a bare assertion of symptoms since service, coupled with a lack of treatment for decades, does not deserve more weight that a competent examiner's through opinion.  The weight of the evidence is against the claim and the benefit-of-the-doubt-doctrine is inapplicable.  The claim is denied.
ORDER

New and material evidence having been submitted, the claim of service connection for an eye disability is reopened.  To this extent only, the claim is granted.

The claim to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss is denied.

The claim to reopen the previously denied claim of entitlement to service connection for tinnitus is denied.

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder is reopened.  To this extent only, the claim is granted.

New and material evidence having been submitted, the claim of service connection for a skin disability is reopened.  To this extent only, the claim is granted.

Entitlement to service connection for a skin disability is denied.


REMAND

Regarding the reopened claims of service connection for an eye disability and an acquired psychiatric disorder, further evidentiary development is required.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the appellant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this instance, the Veteran has been diagnosed with anxiety not otherwise specified.  See June 2008 VA Treatment Record.  The Veteran has recounted an incident in service where he witnessed an attempted suicide.  See Hearing Transcript at 9.  The Veteran also testified that Dr. M. has stated that the Veteran's anxiety disorder is related to service.  See id at 12.  This evidence is sufficient to trigger VA's duty to provide a VA examination.

Regarding the Veteran's claim for an eye disability, he was afforded a VA examination in December 2012.  The examiner diagnosed the Veteran with corneal arcus.  The examiner opined that it was not likely related to service.  As rationale, the examiner stated that there were no residual ocular findings to support the Veteran's claim.  That rationale is inadequate because it is unclear whether corneal arcus is a disability.  Indeed, the rationale is scant and insufficient for adjudication purposes.

VA treatment records dated through December 2012 are associated with the claims file (Virtual VA).  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for the period from December 2012 to the present.

2. Return the claims file to the December 2012 VA examiner.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner and the report of examination should note review of the claims file.

The examiner should clarify whether or not the Veteran corneal arcus is a disability.  If it is a disability, identify the symptoms and provide an opinion as to whether it at least as likely as not (i.e., 50 percent or greater probability) had its clinical onset in service or is otherwise related to active duty.

In providing an opinion, the examiner should discuss the Veteran's exposure to chemicals and fumes as a jet mechanic.  

If the examiner who provided the December 2012 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion. An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. The RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability present. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


